UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7869



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIE RAY HAWKINS, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Salisbury. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-94-264-4; CA-03-259-1)


Submitted:   May 27, 2004                   Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Ray Hawkins, Jr., Appellant Pro Se. Harry L. Hobgood,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Willie Ray Hawkins, Jr., a federal prisoner, seeks to

appeal the district court’s order denying his 28 U.S.C. § 2255

(2000) motion as successive.           An appeal may not be taken from the

final order in a § 2255 proceeding unless a circuit justice or

judge    issues     a   certificate      of     appealability.             28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                              28 U.S.C.

§   2253(c)(2)     (2000).      A    prisoner    satisfies        this    standard     by

demonstrating that reasonable jurists would find both that his

constitutional      claims     are   debatable     and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).              We have independently reviewed the

record   and     conclude     that   Hawkins    has   not    made    the       requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal   contentions     are     adequately    presented          in   the

materials      before   the    court    and     argument    would        not    aid   the

decisional process.



                                                                               DISMISSED


                                       - 2 -